Title: To John Adams from John Quincy Adams, 29 November 1795
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
London 29. November 1795.

I have entered upon my business, and have many things to say to you, but find myself at present, pressed for want of time.
The newspapers to this date are enclosed. By the next opportunity I hope to write you largely, and I wish it may then be in my power to give you an opinion more favourable, of the dispositions entertained here towards the United States than my present expectations will warrant.
Your affectionate Son
John Q. Adams.